Per Curiam.
We affirm the summary denial of appellant's successive rule 3.850 motion for post-conviction relief. We write only to address appellant's claim that the orders entered after he filed a motion to disqualify the trial judge were void. This claim is meritless because appellant failed to serve the motion on the judge. See Fla. R. Jud. Admin. 2.330(c), (j) ; Braddy v. State , 111 So.3d 810, 833 (Fla. 2012) ; Hedrick v. State , 6 So.3d 688, 693 (Fla. 4th DCA 2009).
Affirmed .
Warner, Ciklin and Kuntz, JJ., concur.